DETAILED ACTION
In response to communications filed 2 November 2020, claims 1, 10, 14, and 19 are amended per applicant’s request. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Rejections under 35 U.S.C. § 101,” filed 2 November 2020, with respect to claims 1, 10, and 19 have been fully considered but are not persuasive.
Applicant argues on pages 10-11 that the amended claims are patent eligible because the “amended claims set forth an improved search method based on artificial intelligence.” Applicant cites paragraphs [0005] and [0028] of the specification as providing evidence of the technical advantages of the invention.
However, these arguments are not persuasive. Applicant’s arguments appear to be related to Step 2A, Prong Two, however, applicant has not identified what “additional elements” of the claims integrate the judicial exception into a practical application. See MPEP § 2106.04(d)(I). On pages 10-11, applicant recites the claim language and asserts that the specification provides evidence that these features provide “certain technical advantages.” However, applicant must identify additional elements, i.e., claim language that does not fall 
Applicant’s arguments, see section “Claim Rejections under 35 U.S.C. § 103,” filed 2 November 2020, with respect to claims 1, 10, and 19 have been fully considered but are not persuasive.
On page 12, lines 10-12, applicant argues that Chang does not teach a similarity.
However, claim 1 recites, among other limitations, "determining the similarity between the candidate document and the query sentence" (emphasis added). But in Chang, there is no similarity.

However, this argument is not persuasive, because Applicant concedes on page 12, lines 14-16, that the rank value “in paragraph [0077] of Chang is a value . . . based on the similarity measure.” Applicant therefore concedes that Chang teaches a “similarity,” because the rank value is based on a similarity measure.
On page 12, lines 13-17, applicant argues that the order is different from the “rank value” order taught by Chang.
In contrast, "rank value" in paragraph [0077] of Chang is a value to the candidate content item based on the similarity measure, together with one or more other feature values, but not the similarity measure itself. Thus, "order" in claim 1 of the present application is different from "rank value" in Chang.

However, this argument is not persuasive, because the claims do not exclude other feature values from the determination of the similarity and Chang teaches the limitations as recited. Claims 1, 10, and 19 recite selecting in a descending order “of the similarity of the candidate document and the query sentence.” Applicant acknowledges that Chang teaches selecting in an order based on the “rank value” in paragraph [0077], but argues that the “one or more other 
On page 12, applicant argues that Chang does not disclose the newly added claim limitations. However, these arguments are not persuasive, because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1, 10, and 19 recite the steps of 
determining a query word vector sequence corresponding to a segmented word sequence of the query sentence, and determining a candidate document word vector sequence corresponding to a segmented word sequence of each candidate document in the at least one candidate document;
performing a similarity calculation for each candidate document in the at least one candidate document, the similarity calculation comprising: importing the candidate document word vector sequence of the candidate document into a pre-trained first neural network model to generate a first candidate document semantic vector for 
selecting, in a descending order of the similarity between the candidate document and the query sentence, a preset number of candidate document from the at least one candidate document as a search result.

The scope of these limitations, under their broadest reasonable interpretation, fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. The limitations related to “performing a similarity calculation” are directed to mathematical concepts. In addition, the limitations of “determining” and “selecting” may be performed in the human mind, for example, by mental evaluations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 10, and 19 further recite “acquiring at least one candidate document related to a query sentence, wherein the candidate document comprises one or more of: a webpage, a shopping document, a search document, an instant messaging document, a mailbox document, or a social document.” However, these limitations do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as necessary data gathering. See MPEP § 2106.05(g)
In addition, claim 10 further recites 
A search apparatus based on artificial intelligence, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising [the operations analyzed above],

and claim 19 further recites



However, these limitations do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-9 and 11-18 include limitations, which under their broadest reasonable interpretation, likewise fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. Claims 2-9 and 11-18 do not recite any additional elements that do not fall within at least one grouping of abstract ideas beyond those inherited from claims 1 and 10. Accordingly, claims 2-9 and 11-18 do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-19 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to an insignificant extra-solution activity and implementing the judicial exception on a generic computer. In addition, paragraph [0005] of the specification provides evidence that the extra-solution activity of “acquiring at least one candidate document related to a query sentence” was well-understood, routine, and conventional, because “most of the existing search engines use . . . a document.” Therefore claims 1-19 are not patent eligible.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities: “the candidate document” has antecedent basis to --the at least one candidate document-- (claim 1, line 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0124447 A1) in view of Ochi et al. (US 2009/0132566 A1).

Regarding claim 1, Chang teaches a search method based on artificial intelligence, the method comprising:
acquiring at least one candidate document related to a query sentence, wherein the candidate document comprises one or more of: a webpage, a shopping document, a search document, an instant messaging document, a mailbox document, or a social document (see Chang [0102], “candidate content item D” is acquired that is related to “query Q,” where [0039] 
determining a query word vector sequence corresponding to a segmented word sequence of the query sentence, and determining a candidate document word vector sequence corresponding to a segmented word sequence of each candidate document in the at least one candidate document (see Chang [0060] and [0102], “input word vectors” are determined from the “set of query tokens” and “set of item tokens,” i.e., segmented word sequences);
performing a similarity calculation for each candidate document in the at least one candidate document (see Fig. 4 and Chang [0102]),
the similarity calculation comprising:
importing the candidate document word vector sequence of the candidate document into a pre-trained first neural network model to generate a first candidate document semantic vector for characterizing a semantic of the candidate document, importing the query word vector sequence into the first neural network model to generate a first query sentence semantic vector for characterizing a semantic of the query sentence (see Chang [0058]-[0060] and [0102], “input word vectors” for the “candidate content item D” and “query Q” are imported into the “semantic transformation component” comprising a first neural network model to generate the “item concept vector yD” and “query concept vector yQ,” and  i.e., a first candidate document semantic vector and first query sentence semantic vector, respectively), and
determining the similarity between the candidate document and the query sentence according to the similarity between the first candidate document semantic vector of the Q the item concept vector yD”); and
selecting, in an order of the similarity between the candidate document and the query sentence, a candidate document from the at least one candidate document as a search result (see Chang [0100]-[0102], “output result item(s),” where [0077] teaches selecting in an order of “rank value . . . based on the similarity measure R(Q, D)”).
Chang does not explicitly teach wherein the order is in a descending order and selecting a preset number of candidate documents.
However, Ochi teaches wherein the order is in a descending order and selecting a preset number of candidate documents (see Ochi [0079], “predetermined number of documents to be examined are selected in decreasing order of the document similarity value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order and select results, as taught by Ochi, in combination with the techniques taught by Chang, because, “Such a display method allows easier comprehensive recognition of the document to be examined . . . similar to the query document”).

Regarding claim 10, Chang teaches a search apparatus based on artificial intelligence, the apparatus comprising:
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (see Chang [0105]),
the operations comprising:

determining a query word vector sequence corresponding to a segmented word sequence of the query sentence, and determining a candidate document word vector sequence corresponding to a segmented word sequence of each candidate document in the at least one candidate document (see Chang [0060] and [0102], “input word vectors” are determined from the “set of query tokens” and “set of item tokens,” i.e., segmented word sequences);
performing a similarity calculation for each candidate document in the at least one candidate document (see Fig. 4 and Chang [0102]),
the similarity calculation comprising:
importing the candidate document word vector sequence of the candidate document into a pre-trained first neural network model to generate a first candidate document semantic vector for characterizing a semantic of the candidate document, importing the query word vector sequence into the first neural network model to generate a first query sentence semantic vector for characterizing a semantic of the query sentence (see Chang [0058]-[0060] and [0102], “input word vectors” for the “candidate content item D” and “query Q” are imported into the “semantic transformation component” comprising a first neural network model to generate the “item concept vector yD” and “query concept vector yQ,” and  i.e., a first 
determining the similarity between the candidate document and the query sentence according to the similarity between the first candidate document semantic vector of the candidate document and the first query sentence semantic vector (see Chang [0102], “similarity measure R(Q, D) between the query concept vector yQ the item concept vector yD”); and
selecting, in a order of the similarity between the candidate document and the query sentence, a candidate document from the at least one candidate document as a search result (see Chang [0100]-[0102], “output result item(s),” where [0077] teaches selecting in an order of “rank value . . . based on the similarity measure R(Q, D)”).
Chang does not explicitly teach wherein the order is in a descending order and selecting a preset number of candidate documents.
However, Ochi teaches wherein the order is in a descending order and selecting a preset number of candidate documents (see Ochi [0079], “predetermined number of documents to be examined are selected in decreasing order of the document similarity value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order and select results, as taught by Ochi, in combination with the techniques taught by Chang, because, “Such a display method allows easier comprehensive recognition of the document to be examined . . . similar to the query document”).

Regarding claim 19, Chang teaches a non-transitory computer medium, storing a computer program, wherein the program when executed by a processor, causes the processor to perform operations (see Chang [0105]),
the operations comprising:
acquiring at least one candidate document related to a query sentence, wherein the candidate document comprises one or more of: a webpage, a shopping document, a search document, an instant messaging document, a mailbox document, or a social document (see Chang [0102], “candidate content item D” is acquired that is related to “query Q,” where [0039] teaches that the candidate document may be a “portion of a document,” i.e., a search document);
determining a query word vector sequence corresponding to a segmented word sequence of the query sentence, and determining a candidate document word vector sequence corresponding to a segmented word sequence of each candidate document in the at least one candidate document (see Chang [0060] and [0102], “input word vectors” are determined from the “set of query tokens” and “set of item tokens,” i.e., segmented word sequences);
performing a similarity calculation for each candidate document in the at least one candidate document (see Fig. 4 and Chang [0102]),
the similarity calculation comprising:
importing the candidate document word vector sequence of the candidate document into a pre-trained first neural network model to generate a first candidate document semantic vector for characterizing a semantic of the candidate document, importing the query word vector sequence into the first neural network model to generate a first query sentence D” and “query concept vector yQ,” and  i.e., a first candidate document semantic vector and first query sentence semantic vector, respectively), and
determining the similarity between the candidate document and the query sentence according to the similarity between the first candidate document semantic vector of the candidate document and the first query sentence semantic vector (see Chang [0102], “similarity measure R(Q, D) between the query concept vector yQ the item concept vector yD”); and
selecting, in a order of the similarity between the candidate document and the query sentence, a candidate document from the at least one candidate document as a search result (see Chang [0100]-[0102], “output result item(s),” where [0077] teaches selecting in an order of “rank value . . . based on the similarity measure R(Q, D)”).
Chang does not explicitly teach wherein the order is in a descending order and selecting a preset number of candidate documents.
However, Ochi teaches wherein the order is in a descending order and selecting a preset number of candidate documents (see Ochi [0079], “predetermined number of documents to be examined are selected in decreasing order of the document similarity value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order and select results, as taught by Ochi, in combination with 

Regarding claims 8 and 17, Chang as modified teaches wherein the determining a query word vector sequence corresponding to the segmented word sequence of the query sentence comprises:
acquiring a first word vector table for characterizing a corresponding relation between a query sentence segmented word and the query word vector (see Chang [0044] and [0060], the table of “query tokens” is a first word vector table); and
determining the query word vector sequence corresponding to the segmented word sequence of the query sentence according to the first word vector table (see Chang [0060] and [0049], “query Q having three query tokens”).

Regarding claims 9 and 18, Chang as modified teaches wherein the determining a candidate document word vector sequence corresponding to a segmented word sequence of each candidate document in the at least one candidate document comprises:
acquiring a second word vector table for characterizing a corresponding relation between a document segmented word and a document word vector (see Chang [0044] and [0060], the table of “item tokens” is a second word vector table); and
for each candidate document in the at least one candidate document, determining the candidate document word vector sequence corresponding to the segmented word sequence of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158